Citation Nr: 1234778	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), with emphysema and cryptogenic pneumonia, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board in September 2011.  At that time, the Board denied the Veteran's claims seeking entitlement to service connection for gastroparesis, hypertension, and an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.  The Board also remanded the issue of entitlement to service connection for COPD, emphysema, and cryptogenic pneumonia, to include as secondary to Agent Orange exposure, for further evidentiary development.  The issue now returns to the Board following such development.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially indicated on his April 2008 VA Form 9 that he did not want a Board hearing.  However, in August 2012, we received a statement from the Veteran indicating that he wanted the opportunity to present testimony relevant to his claimed respiratory disability at a Board hearing to be held by live videoconference.  See VA Form 9 dated July 26, 2012.   

Because the Veteran has now requested to be afforded the opportunity to appear for a video Board hearing, a remand to satisfy the Veteran's hearing request is warranted.  See 38 C.F.R. § 20.700; 38 C.F.R. § 20.704(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge, as the docket permits, in the order that the request was received.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


